DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US20080289736, of record) in view of Pulford (US2019184771). 
Regarding claim 1, Adamson discloses a tire comprising
a bead core (“bead wire” (16));
a bead filler which extends to an outer side in a tire-radial direction of the bead core (“rubber first mass” (48));
a carcass ply which extends from the bead core to another bead core, and is folded back around the bead core (“carcass” (42), Fig 1-3);
a rubber sheet which covers an end of the carcass ply which has been folded back (“third mass” (62));
and an electronic component provided between the bead filler and the rubber sheet ("RFID transponder" (56), Fig 1-3),
wherein the bead filler is formed in an annular shape (Fig 2),
wherein the rubber sheet is formed in an annular shape by one end side and another end side of a long sheet being joined (Fig 2),
wherein the electronic component is disposed between the bead filler and the rubber sheet (Fig 3),
wherein the electronic component has a pair of antennas (“antennas” (58)) extending in a tangential direction relative to a circumferential direction of the tire (Fig, [0057] in that the electronic member is said to be “parallel to Z axis”).
	While Adamson does not explicitly disclose that the electronic component is disposed at a joint part that is a portion of the rubber sheet that is joined, it would have been obvious to one of ordinary skill in the art to do so, as Pulford, which is within the tire art, teaches that an electronic device (“electronic component” (36)) should be placed at the joint portions of tire components ([0041]) for the benefit of better assessing the health of the tire, as the tire conditions at the tire component joints would be different than at the non-jointed positions ([0041]).
Regarding claim 2, modified Adamson teaches all limitations of claim 1 as set forth above. Additionally, Adamson teaches that the electronic component is covered by a coating rubber sheet (“coating rubber” (55), [0057]), and the electronic component covered by the coating rubber sheet is disposed between the bead filler and the rubber sheet (Fig 1-3).
Regarding claim 3, modified Adamson teaches all limitations of claim 2 as set forth above. Additionally, Adamson teaches that a thickness of the coating rubber sheet is less than or equal to a thickness of the rubber sheet (Fig 3).
Regarding claim 4, modified Adamson teaches all limitations of claim 1 as set forth above. Additionally, Adamson teaches that the tire further comprises a pad member which is disposed at an outer side of the end of the carcass ply in the tire-width direction and extended outward in the tire-radial direction (“rubber mass” (36)), wherein the rubber sheet and the electronic component are disposed between the bead filler and the pad member (Fig 1, 3).
Regarding claim 5, modified Adamson teaches all limitations of claim 2 as set forth above. Additionally, Adamson teaches that a modulus of the coating rubber sheet is similar to (in that the difference between the two values is less than 10%) a modulus of the rubber sheet ([0031-32], in which the range partially covers the claimed limitation of the modulus of the coating rubber sheet being lower than the modulus of the rubber sheet).
Regarding claim 6, modified Adamson teaches all limitations of claim 3 as set forth above. Additionally, Adamson teaches that a modulus of the coating rubber sheet is similar to (in that the difference between the two values is less than 10%) a modulus of the rubber sheet ([0031-32], in which the range partially covers the claimed limitation of the modulus of the coating rubber sheet being lower than the modulus of the rubber sheet).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749